UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    IBRAHIM ELGABROWNY,
              Plaintiff,
         v.
                                                       Civil Action No. 17-cv-00066 (TSC)
    CENTRAL INTELLIGENCE AGENCY,
    et al.,
              Defendants.



                                 MEMORANDUM OPINION

        The remaining Defendants in this case, the United States Department of State (“State

Department”) and the Central Intelligence Agency (“CIA”) have filed a Motion to Dismiss for

Want of Prosecution, pursuant to Federal Rule of Civil Procedure 41(b), ECF No. 94. For the

reasons stated herein, the court will grant Defendants’ Motion.

                                      I. BACKGROUND 1

        Plaintiff Ibrahim Elgabrowny, appearing pro se and in forma pauperis (“IFP”), filed suit

on January 11, 2017, alleging violations of the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, and the Privacy Act, 5 U.S.C. § 552a. Sec. Am. Compl., ECF No. 29 at 1.

        On March 31, 2019, the court (1) granted the Federal Bureau of Investigation’s Motion

for Summary Judgment, (2) granted in part and denied in part, without prejudice, CIA’s First

Motion for Summary Judgment, (3) denied without prejudice the Executive Office for United

States Attorneys’ (“EOUSA’s”) First Motion for Summary Judgment, and (4) denied Plaintiff’s



1
        The court also incorporates, by reference, the additional detailed procedural history and
factual background of this case, contained in its Memorandum Opinions, issued on March 31,
2019, ECF No. 58, and March 25, 2020, ECF No. 82.
Cross-Motion for Summary Judgment, among others. Order & Memorandum Opinion, ECF

Nos. 58, 59; Elgabrowny v. CIA, 2019 WL 1440345 at *14–16 (D.D.C. Mar. 31, 2019).

       In the same Memorandum Opinion and Order, the court directed CIA and EOUSA to file

either a renewed motion for summary judgment, or a status report addressing production as to

Plaintiff’s remaining and unresolved FOIA Requests and/or proposing a briefing schedule. Id. at

*16. The State Department, which was still in the process of reviewing and releasing documents,

was also ordered to file a status report or a briefing schedule. Id.

       On March 25, 2020, the court granted EOUSA’s Renewed Motion for Summary

Judgment, ECF No. 62. Memorandum Opinion & Order, ECF Nos. 82–3. On April 6, 2020, the

two remaining agencies, State Department and CIA, still processing and releasing documents,

jointly requested a stay of this case based on various logistical hardships created by COVID-19.

Motion to Stay, ECF No. 84. The court granted the request and stayed the case. See April 7,

2020 Min. Ord.

       On June 10, 2021, based on attestations from Defendants, see Status Report, ECF No. 92,

the court lifted the stay, see June 10, 2020 Min. Ord. The court also held Defendants' request for

entry of a briefing schedule in abeyance because a search of the Federal Bureau of Prisons'

database revealed that Plaintiff was no longer in federal custody. Id. Because Plaintiff was no

longer incarcerated, the court sought to provide the parties an opportunity to meet and confer

regarding a proposed mutually agreeable briefing schedule. Id.

       Plaintiff, however, had failed to provide an updated address or telephone number, in

contravention of the District of Columbia Local Rules. Id. (citing D.C. Local Civil Rules

5.1(c)(1) and 11.1). He was therefore ordered file a notice of change of address, containing his

full residence address, telephone number, and any other pertinent contact information, by July 9,
2021. Id. He was warned that failure to comply would result in the entry of a briefing schedule

without his input. The Clerk of the Court mailed a copy the Order to Plaintiff at his most recent

address of record. Id.; see June 11, 2021 Dkt. Entry. On August 20, 2021, the court mailing was

returned as undeliverable. See Clerk Dkt. Entry, ECF No. 93.

       With no response from Plaintiff, on August 20, 2021, Defendants CIA and the State

Department filed a Motion to Dismiss for Want of Prosecution, ECF No. 94, and a Motion for

Order to Show Cause, ECF No. 95. On September 9, 2021, the court granted Defendants’

Motion for Order to Show Cause and directed Plaintiff, by October 11, 2021, to show cause in

writing as to why this case should not be dismissed for failure to prosecute pursuant to Fed. R.

Civ. P. 41(b) and D.C. Local Civil Rule 83.23. Order, ECF No. 96. The court also held

Defendants’ Motion to Dismiss for Want of Prosecution in abeyance pending Plaintiff’s response

to the Order to Show Cause. Id. at 3. Plaintiff was warned that failure to comply with the Order

would result in consideration of Defendants’ Motion without his input, and/or dismissal of the

remaining claims in this matter without prejudice. Id.

                                    II. LEGAL STANDARD

       Under Fed. R. Civ. P. 41(b), “[i]f the plaintiff fails to prosecute or to comply with [the

Federal Rules] or a court order, a defendant may move to dismiss the action or any claim against

it.” Fed. R. Civ. P. 41(b); see also D.C. LCvR 83.23 (“A dismissal for failure to prosecute may

be ordered by the Court upon motion by an adverse party, or upon the Court’s own motion.”).

“A Rule 41(b) dismissal is proper if, in view of the entire procedural history of the case, the

litigant has not manifested reasonable diligence in pursuing the cause.” Bomate v. Ford Motor

Co., 761 F.2d 713, 714 (D.C. Cir. 1985) (per curiam). “A lengthy period of inactivity may . . .

be enough to justify dismissal under Rule 41(b)[,]” Smith–Bey v. Cripe, 852 F.2d 592, 594 (D.C.
Cir. 1988) (citing Romandette v. Weetabix Co., Inc., 807 F.2d 309, 312 (2d Cir.1986) and Cherry

v. Brown–Frazier–Whitney, 548 F.2d 965, 969 (D.C. Cir. 1976)), especially “if the plaintiff has

been previously warned that he must act with more diligence, or if he has failed to obey the rules

or court orders, or if he has no excuse for the delay, or if there are other factors aggravating the

inaction.” Id. (quoting 9 C. Wright & A. Miller, Federal Practice and Procedure § 2370, at 205–

07 (1971) (internal quotation marks omitted)).

       The authority to dismiss suits for failure to prosecute has long been recognized as

“necessary in order to prevent undue delays in the disposition of pending cases and to avoid

congestion” in the courts. Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962). Further,

“[t]he court’s authority to dismiss a case for failure to prosecute or failure to follow the court’s

orders is not discarded simply because a plaintiff is proceeding pro se.” Allen v. United States,

277 F.R.D. 221, 223 (D.D.C. 2011). Although a pro se plaintiff is afforded some latitude in

prosecuting his case, “such leeway does not constitute a license for a plaintiff filing pro se to

ignore the Federal Rules of Civil Procedure,” a court’s local rules, or a court’s orders. Moore v.

Robbins, 24 F. Supp. 3d 88, 97 (D.D.C. 2014) (internal quotation marks omitted).

                                        III. DISCUSSION
       To date, Plaintiff has neither complied with the court’s June 10, 2020 Minute Order nor

with the court’s September 9, 2021 Order to Show Cause. All his deadlines have elapsed, and he

has not opposed the pending Motion to Dismiss, requested an extension, or responded in any

other manner. Plaintiff was last active in this case approximately 19 months ago. See Pl.’s

Motion for Extension of Time, ECF No. 85 (Apr. 10, 2020), granted by Min. Ord. (Apr. 15,

2020). Despite time and opportunity, Plaintiff has still not updated the court with his current

address or any of his other contact information, in direct contravention of D.C. Local Civil Rules

5.1(c)(1) and 11.1. Moreover, this case has now been pending for nearly five years, and all the
remaining parties, including Plaintiff, have been afforded myriad extensions and

accommodations.

       Given Plaintiff’s failure to comply with the court’s directives and the Local Rules, and

his lengthy period of inactivity, dismissal for failure to prosecute is proper. For the reasons

expressed, Plaintiff has “not manifested reasonable diligence in pursuing” this matter. Bomate,

761 F.2d at 714. Despite the efforts of this court, Plaintiff has done nothing to suggest that he

intends to continue with his remaining claims, and as such, they will be dismissed.

                                       IV. CONCLUSION

       For the foregoing reasons, the court GRANTS the Motion to Dismiss for Want of

Prosecution, ECF No. 94, filed by CIA and the State Department. This court's Local Rules provide

that dismissals for failure to prosecute should be made without prejudice unless the delay in

prosecution impairs the opposing party's interests. D.C. LCvR 83.23. As Defendants have neither

argued nor proved impairment of interest, the case against CIA and the State Department shall be

DISMISSED without prejudice. An Order accompanies this Memorandum Opinion and is

separately issued.

Date: October 27, 2021

                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge